                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

AMY ADAMS                                                                                 PLAINTIFF


v.                                    Case No. 6:17-cv-6047


CENTERFOLD ENTERTAINMENT
CLUB, INC.; JESSIE ORRELL;
RAYMOND ORRELL; and DIANA
DAY                                                                                   DEFENDANTS

                                              ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal With Prejudice. (ECF No.

21). The Court finds the matter ripe for consideration.

       On June 1, 2017, Plaintiff filed this action, alleging violations of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the Arkansas Minimum Wage Act, Ark. Code Ann.

§§ 11-4-201, et seq. On September 14, 2018, the parties notified the Court that this case had been

settled and that dismissal paperwork would be forthcoming. On October 10, 2018, the Court

entered a judgment that dismissed this case pursuant to the parties’ settlement agreement. On

October 24, 2018, the parties filed the instant stipulation of dismissal, asking the Court to dismiss

this case with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The parties

also state that the Court need not conduct a reasonableness review of the parties’ FLSA settlement,

given that this case is not a collective action, Plaintiffs were represented by counsel throughout the

case, and because the parties wish for their settlement agreement to remain confidential.

       At first blush, it appears that the Court need not take action regarding the instant stipulation,

given that the Court previously entered a judgment dismissing this case on October 10, 2018.

However, the Court notes that its October 10, 2018 judgment does not specify whether this case
was dismissed with or without prejudice. The instant stipulation asks that the Court dismiss the

action with prejudice. Thus, the Court will take up the instant stipulation and consider the relief

requested therein—that the Court dismiss this case with prejudice and do so without conducting a

reasonableness review of the parties’ settlement agreement.

       Several courts have held that settlement agreements resolving wage claims are subject to

court approval to ensure that the parties are not negotiating around statutory minimum wages. See,

e.g., Int’l Union, United Auto., Aerospace, and Agric. Implement Workers of Am. v. Gen. Motors

Corp., 497 F.3d 615, 631 (6th Cir. 2007); Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1353

(11th Cir. 1982); Cruthis v. Vision’s, No. 4:12-CV-00244, 2014 WL 4092325 (E.D. Ark. Aug. 19,

2014). Other courts, including this Court, have held that court approval of an FLSA settlement is

unnecessary when the lawsuit is not a collective action, all plaintiffs have been represented by

counsel throughout the entirety of the case, and the parties wish for their agreement to remain

private. See, e.g., Zeznanski v. First Step, Inc., No. 6:17-cv-6023-SOH (W.D. Ark. Oct. 5, 2017),

ECF No. 25; Schneider v. Habitat for Humanity Int’l, Inc., No. 5:14-CV-5230-TLB, 2015 WL

500835, at *3 (W.D. Ark. Feb. 5, 2015).

       This case is not a collective action; Plaintiff has been represented by counsel throughout

the course of this litigation; and the parties agree that their settlement agreement is confidential.

Thus, it appears to the Court that the settlement agreement in this case is of the type that does not

require court approval. See Schneider, 2015 WL 500835, at *3. That being said, in the past, parties

have nonetheless submitted wage and hour settlement agreements for review while arguing that

judicial approval was not necessary. The parties have not submitted their settlement agreement in

this case and, thus, the Court has not reviewed the parties’ settlement agreement in this matter.

       The Court now turns to the parties’ request that this case be dismissed with prejudice.



                                                 2
Federal Rule of Civil Procedure 41 governs the dismissal of actions. An action may be dismissed

by “a stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P.

41(a)(1)(A)(ii).

       Upon consideration, the Court finds that good cause has been shown for dismissal of the

case. Although the Court has already dismissed this case, its October 10, 2018 judgment did not

specify whether the dismissal was with or without prejudice. Accordingly, the Court now clarifies

that this case is DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction for the

purpose of enforcing the settlement agreement.

       IT IS SO ORDERED, this 2nd day of November, 2018.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           United States District Judge




                                                 3
